Chambers, J.
¶24 (concurring) — I agree in result with the majority. I write separately to emphasize that defendants always have a right to an attorney during a custodial interrogation. Davis v. United States, 512 U.S. 452, 457, 114 S. Ct. 2350, 129 L. Ed. 2d 362 (1994) (citing Miranda v. Arizona, 384 U.S. 436, 469-73, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)). It is a necessary procedural right that is required to protect the defendant’s constitutional right against self-incrimination. Id. (quoting Michigan v. Tucker, 417 U.S. 433, 443-44, 94 S. Ct. 2357, 41 L. Ed. 2d 182 (1974)). Nothing in the majority’s holding should be construed as abrogating that right. Defendants must still be clearly informed of their right to an attorney and one must always be provided after an affirmative and unequivocal request.